DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously considered.  Further search and consideration has been conducted. 
The amended claims overcome the previously cited prior art which does not encompass or contemplate a C7 fractionation and there is no motivation to alter the teachings thereof to encompass such a fraction in the range contemplated by the instant claimed invention.
The examiner attempted to contact the attorney of record R. Migliorini; however the telephone number did not permit a voice mail message.  It is the understanding of the examiner that attorney Migliorini is no longer representing the applicant.  There being no forwarding information in the voice mail the examiner issues this final office action to afford the applicant an opportunity to correct the terminal disclaimers and appropriately address the remaining obviousness double patenting rejections as below set forth.
Terminal Disclaimer
The 4 terminal disclaimers filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9637424; US 9637423; US 9688626 and US 10023533 had been reviewed and were NOT accepted.  The corrections and fees need to be submitted with resubmission of the terminal disclaimers.
Claim Interpretation/Introduction
The following claim interpretation/introduction is expressly incorporated into each and every rejection below (including double patenting rejections) as though fully set forth therein.
The examiner notes that the terms “light paraffin or light hydrocarbon” is adequately defined in the specification.
The examiner notes the term “substantially free” is adequately defined in the specification.
The claim language “feed stream is” is interpreted to mean “feed stream comprises” such that “is” is akin to “comprising” so as to give the claims the broadest reasonable interpretation in view of the specification.
The claims indicate the fractionating the gasoline to isolate a desired gasoline fraction having a road octane number of greater than about 100 is optional.  As such this is not a required element of the claimed invention.  MPEP 2111.04 Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2173.05 This term is not indefinite as the step (d) is either included or not included – there is no ambiguity or confusion.
The new limitation for C7 enriched is adequately defined in the instant specification such that the metes and bounds of the claim are definite.   
    PNG
    media_image1.png
    324
    996
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,688,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for production of a fuel from the same reactants (i.e. light paraffin, such as iso butane where the paraffins include iso paraffin and normal paraffin of 2-12 carbons overlapping the instant claims) using the same process steps of oxidizing, forming alkyl hydro peroxide, converting to dialkyl peroxides, coupling with another paraffin fraction as radical initiators forming hydrocarbon products of higher molecular weight i.e. gasoline molecules and fractionating / separating a fuel boiling range hydrocarbon. .  The claimed process and feedstock having been claimed the product will necessarily overlap the claimed C7 enriched fuel product.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,423. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for production of a fuel from the same reactants (i.e. light paraffin, such as iso butane where the paraffins include iso paraffin and normal paraffin of 2- 12 carbons overlapping the instant claims) using the same process steps of oxidizing, forming alkyl hydro peroxide, converting to dialkyl peroxides, coupling with another paraffin fraction as radical initiators forming hydrocarbon products of higher molecular weight i.e. gasoline molecules and fractionating / separating a fuel boiling range hydrocarbon. .  The claimed process and feedstock having been claimed the product will necessarily overlap the claimed C7 enriched fuel product.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.9,637,424. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for production of a fuel from the same reactants (i.e. light paraffin, such as iso butane where the paraffins include iso paraffin and normal paraffin of 2- 12 carbons overlapping the instant claims) using the same process steps of oxidizing, forming alkyl hydro peroxide, converting to dialkyl peroxides, coupling with another paraffin fraction as radical initiators forming hydrocarbon products of higher molecular weight i.e. gasoline molecules and fractionating / separating a fuel boiling range hydrocarbon. .  The claimed process and feedstock having been claimed the product will necessarily overlap the claimed C7 enriched fuel product.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.9,688,626. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for production of a fuel from the same reactants (i.e. light paraffin, such as iso butane where the paraffins include iso paraffin and normal paraffin of 2- 12 carbons overlapping the instant claims) using the same process steps of oxidizing, forming alkyl hydro peroxide, converting to dialkyl peroxides, coupling with another paraffin fraction as radical initiators forming hydrocarbon products of higher molecular weight i.e. gasoline molecules and fractionating / separating a fuel boiling range hydrocarbon. .  The claimed process and feedstock having been claimed the product will necessarily overlap the claimed C7 enriched fuel product.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,023,533. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for production of a fuel from the same reactants (i.e. light paraffin, such as iso butane where the paraffins include iso paraffin and normal paraffin of 2- 12 carbons overlapping the instant claims) using the same process steps of oxidizing, forming alkyl hydro peroxide, converting to dialkyl peroxides, coupling with another paraffin fraction as radical initiators forming hydrocarbon products of higher molecular weight i.e. gasoline molecules and fractionating / separating a fuel boiling range hydrocarbon.  The claimed process and feedstock having been claimed the product will necessarily overlap the claimed C7 enriched fuel product.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771